NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

COLLEEN DENISE WALKER,                          No. 18-15962

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00071-JD

 v.
                                                MEMORANDUM*
EMPLOYMENT DEVELOPMENT
DEPARTMENT, California,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                    James Donato, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Colleen Denise Walker appeals pro se from the district court’s order

dismissing her employment action under Title VII and the Uniformed Services

Employment and Reemployment Rights Act of 1994 (“USERRA”) alleging

discrimination and hostile work environment claims. We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under

28 U.S.C. § 1915(e)(2)(B)(ii). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.

2012). We affirm.

      The district court properly dismissed Walker’s action because Walker failed

to allege facts sufficient to state a plausible claim for relief. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face” (citation and internal quotation marks omitted)); Vasquez v. County of Los

Angeles, 349 F.3d 634, 640-42 (9th Cir. 2004) (elements of discrimination and

hostile work environment claims under Title VII); Leisek v. Brightwood Corp., 278

F.3d 895 (9th Cir. 2002) (elements of a discrimination claim under USERRA).

      AFFIRMED.




                                            2                                      18-15962